Wilde J.
delivered the opinion of the Court. The first exception to the instructions to the jury, is, we think, clearly unfounded : for in the case supposed, the presumption arising from general usage would be strong that the furniture was intended as a gift; and if there had been no evidence in this case that it was not so intended, the presumption ought to be considered conclusive.
But the second exception appears to us to be well founded. The furniture in question was purchased by the father, and *64was his property ; consequently it remains his if he has not transferred it by sale or gift to his daughter or her husband. If the husband has been deceived by appearances, this will not convert a loan into a gift, not even if the loan was intentionally concealed from the husband. In every case when a man marries the daughter of a man of property, he may reasonably expect to receive a marriage portion with his wife ; but the father cannot be compelled to give it, unless he has stipulated so to do. It is the essence of a gift that it should be voluntarily made. We think, therefore, that in this case it should have been left to the jury to decide upon the evidence, whether the furniture was given to the daughter or only lent.

New trial granted